DETAILED ACTION
Claims 1 through 10 originally filed 5 December 2019. By amendment received 24 September 2021; claims 1, 4 through 7, 9, and 10 are amended and claims 2 and 8 are cancelled. By amendment received 11 March 2022; claims 1 and 6 are amended and claims 11 and 12 are added. By amendment received 16 June 2022; claims 1 and 6 are amended. Claims 1, 2, 4 through 7, and 9 through 12 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the combined teachings of Smeeton et al. (Smeeton, US Pub. 2009/0045394) and Tsuda et al. (Tsuda, US Pub. 2004/0026710) do not teach or render obvious the amended limitation "The active layer is a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed". This argument is persuasive. However, in light of further search and consideration, Northrup et al. (Northrup, US Pub. 2003/0091085) has been located which renders this feature obvious in light of the previously cited art (see new rejection below). As such, all arguments related to the previous rejection are moot.

Applicant argues that Smeeton teaches away from the limitation "The active layer is a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed" because, according to applicant, the AlGaN layer 16 of Smeeton cannot be used as an intermediate layer. To support this argument, applicant contends that layer 16 of Smeeton is a surface layer.
It is unclear how the limitation indicated relates to the argument because neither the amended limitation nor any other limitation refers to an "intermediate layer". From context, it appears that applicant is arguing that layer 16 of Smeeton cannot correspond to the claimed active layer. This argument will be addressed based on that appearance.
Applicant's argument is not persuasive because it does not address the rejection. Particularly, the previous rejection identifies the limitation "An n-type semiconductor layer, an active layer, and a p-type semiconductor layer which are formed in this order on a nitride semiconductor substrate" as being taught by p. [0074], [0088], [0133], and Fig. 2d, pts. 13, 16, 19, and 49 of Smeeton (see Office Action dated 31 March 2022, ¶17). Smeeton discloses n-AlGaN layer 16, an active region formed of quantum dots 49, and a p-GaN layer 19, (see Smeeton, ¶78, 84, 88, and 89 describing these elements in Fig. 2d). Critically, Smeeton does not identify layer 16 as an active layer and the previous rejection does not state that layer 16 of Smeeton corresponds to the claimed active layer. To the contrary, Smeeton clearly discloses quantum dots 49 and the surrounding layers 17 and 18 as the active region thereof (see Smeeton, ¶84 describing the active region as containing quantum dots 49). The argument that layer 16 of Smeeton does not correspond to the claimed active layer is moot because the rejection is unrelated to the disputed association.
The limitation "The active layer is a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed" is rendered obvious by the combined teachings of Smeeton and Northrup (see below). The argument that Smeeton teaches away from the claimed device because layer 16 of Smeeton does not correspond to the claimed active layer is not persuasive because the rejection does not associate layer 16 of Smeeton with the active layer.

As such, all claims are addressed as follows:
Claim Objections
Claims 6, 7, 9, 10, and 12 objected to because of the following informalities:

Claim 6 is objected to for the grammatical structure of the phrase "the active layer is formed a multiple quantum well structure". Specifically, the phrase does not conform to standard American English grammar. This deficiency may be corrected by deleting the term "formed" such that the phrase reads "the active layer is a multiple quantum well structure".

Claims 7, 9, 10, and 12 are each objected to for inheriting the above noted phrasing of claim 6. Correction of the above noted phrasing of claim 6 will correct the objections to these claims as well.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 through 7, and 9 through 12 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 1, this claim requires "The active layer is a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed." Specifically, the variable ranges associated with the claimed chemical formulas encompass material compositions that are not viable for the claimed use. This is because the variables a6 and b6 are not associated in any way and the variables a7 and b7 are not associated in any way. Due to the claim allowing these variables to be independent of each other, the noted limitation encompasses non-viable layer compositions such as In0.99Ga0.99N and Ga0.01N. Specifically, use of these layer compositions cannot be enabled because the chemical formulas are unbalanced and are not physically viable. As such, this claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, only viable layer compositions are considered when addressing this claim.

Regarding claims 2, 4, 5, and 11, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims also contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Regarding claim 6, this claim requires "The active layer is formed a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed." Specifically, the variable ranges associated with the claimed chemical formulas encompass material compositions that are not viable for the claimed use. This is because the variables a6 and b6 are not associated in any way and the variables a7 and b7 are not associated in any way. Due to the claim allowing these variables to be independent of each other, the noted limitation encompasses non-viable layer compositions such as In0.99Ga0.99N and Ga0.01N. Specifically, use of these layer compositions cannot be enabled because the chemical formulas are unbalanced and are not physically viable. As such, this claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, only viable layer compositions are considered when addressing this claim.

Regarding claims 7, 9, 10, and 12, each of these claims depend properly from claim 6 and inherit all limitations thereof. As such, these claims also contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 through 7, and 9 through 12 rejected under 35 U.S.C. 103 as being unpatentable over Smeeton et al. (Smeeton, US Pub. 2009/0045394) in view of Northrup et al. (Northrup, US Pub. 2003/0091085).

Regarding claim 1, Smeeton discloses, "An n-type semiconductor layer, an active layer, and a p-type semiconductor layer which are formed in this order on a nitride semiconductor substrate" (p. [0074], [0088], [0133], and Fig. 2d, pts. 13, 16, 19, and 49).  "Wherein by using crystal stress in the n-type semiconductor layer, the laser device has to have two or more light-emitting points emitting light with different peak wavelengths in the active layer" (p. [0092]).  "[The two or more convex ridge stripe portions] are formed in the p-type semiconductor layer" (p. [0135] and Fig. 6b, pts. 50 and 51).  "A concave convex stripe structure extending along a direction parallel or substantially parallel to a direction in which the two or more convex ridge stripe portions are formed is formed in a region of the n-type semiconductor layer" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  Smeeton does not explicitly disclose, "Two or more convex ridge stripe portions formed by a p-type AlGaN clad layer and a p-type GaN contact layer."  "The active layer is a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed."  Northrup discloses, "Two or more convex ridge stripe portions formed by a p-type AlGaN clad layer and a p-type GaN contact layer" (p. [0037], [0038], [0041], [0049], [0050], and Fig. 2, pts. 208, 210, 308, and 310).  "The active layer is a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed" (p. [0036], [0048], and Fig. 2, pts. 206 and 306).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smeeton with the teachings of Northrup.  In view of the teachings of Smeeton regarding a laser device in which multiple emitters are caused to emit at different wavelengths due to an underlying engineered growth layer, the alternate use of a multiple quantum well layer as the active region and the additional inclusion of features relevant to a ridge stripe laser such as waveguide layers, an upper cladding layer, and a contact layer as taught by Northrup would enhance the teachings of Smeeton by allowing the for production of different wavelengths in quantum well structures based on differing growth regions and providing suitable layers for optical confinement and current injection.

Regarding claim 2, Smeeton discloses, "Wherein the n-type semiconductor layer has a region having different crystal surfaces" (p. [0133] and Fig. 6a, pts. 30, 31, and 32).  

Regarding claim 4, Smeeton discloses, "Wherein the n-type semiconductor layer includes a plurality of n-type semiconductor layers" (p. [0078] and Fig. 3d, pts. 16 and 22, where the top layers of 16 are split by pits 22).  "The concave-convex stripe structure is a concave-convex pattern structure which includes a first region… and a second region" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The first region] having, as a first surface, a first n-type semiconductor layer among the plurality of n-type semiconductor layers" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The second region] having, as a second surface, a plurality of second n-type semiconductor layers formed at intervals on the first n-type semiconductor layer in a stripe form along the direction parallel or substantially parallel to the direction in which the two or more convex ridge stripe portions are formed" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  

Regarding claim 5, Smeeton does not explicitly disclose, "Wherein a third n-type semiconductor layer having the same composition as or different composition from the second n-type semiconductor layer is formed on the concave-convex stripe structure."  Northrup discloses, "Wherein a third n-type semiconductor layer having the same composition as or different composition from the second n-type semiconductor layer is formed on the concave-convex stripe structure" (p. [0045] and Fig. 2, pts. 205 and 305, where waveguide layers 205 and 305 correspond to the claimed third layer when integrated in a device corresponding to the combined teachings of Smeeton and Northrup).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smeeton with the teachings of Northrup for the reasons provided above regarding claim 1.  

Regarding claim 6, Smeeton discloses, "Forming an n-type semiconductor layer on a nitride semiconductor substrate" (p. [0074], [0133], and Fig. 2d, pts. 13 and 16).  "Forming an active layer on the n-type semiconductor layer" (p. [0088], [0133], and Fig. 2d, pts. 16 and 49).  "Forming a p-type semiconductor layer on the active layer" (p. [0088], [0133], and Fig. 2d, pts. 19 and 49).  "Wherein in forming the n-type semiconductor layer, the n-type semiconductor layer is formed so as to produce a stress difference in a portion of the n-type semiconductor layer" (p. [0092]).  "In forming the p-type semiconductor layer on the active layer, two or more convex ridge stripe portions… are formed in the p-type semiconductor layer" (p. [0135] and Fig. 6b, pts. 50 and 51).  "In forming the n-type semiconductor layer, a concave-convex structure is formed in a region of the n-type semiconductor layer to extend along a direction parallel or substantially parallel to a direction in which the two or more convex ridge stripe portions are formed" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  Smeeton does not explicitly disclose, "[The two or more convex ridge stripe portions are] formed by a p-type AlGaN clad layer and a p-type GaN contact layer."  "The active layer is formed a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed."  Northrup discloses, "[The two or more convex ridge stripe portions are] formed by a p-type AlGaN clad layer and a p-type GaN contact layer" (p. [0037], [0038], [0041], [0049], [0050], and Fig. 2, pts. 208, 210, 308, and 310).  "The active layer is formed a multiple quantum well structure in which a Ina6Ga1-b6N (0<a6≤1, 0<b6≤1) well layer and a Ina7Ga1-b7N (0≤a7<1, 0≤b7<1) barrier layer are alternately formed" (p. [0036], [0048], and Fig. 2, pts. 206 and 306).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smeeton with the teachings of Northrup for the reasons provided above regarding claim 1.  

Regarding claim 7, Smeeton discloses, "Wherein in forming the n-type semiconductor layer, different crystal surfaces are formed in a region of the n-type semiconductor layer" (p. [0133] and Fig. 6a, pts. 30, 31, and 32).  

Regarding claim 9, Smeeton discloses, "Wherein the n-type semiconductor layer includes a plurality of n-type semiconductor layers" (p. [0078] and Fig. 3d, pts. 16 and 22, where the top layers of 16 are split by pits 22).  "In forming the n-type semiconductor layer, a concave-convex pattern structure is formed as the concave-convex stripe structure, which includes a first region… and a second region" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The first region] having, as a first surface, a first n-type semiconductor layer among the plurality of n-type semiconductor layers" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The second region] having, as a second surface, a plurality of second n-type semiconductor layers formed at intervals on the first n-type semiconductor layer in a stripe form along the direction parallel or substantially parallel to the direction in which the two or more convex ridge stripe portions are formed" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  

Regarding claim 10, Smeeton does not explicitly disclose, "Wherein in forming the n-type semiconductor layer, a third n-type semiconductor layer having the same composition as or different composition from the second n-type semiconductor layer is formed on the concave-convex stripe structure."  Northrup discloses, "Wherein in forming the n-type semiconductor layer, a third n-type semiconductor layer having the same composition as or different composition from the second n-type semiconductor layer is formed on the concave-convex stripe structure" (p. [0045] and Fig. 2, pts. 205 and 305, where waveguide layers 205 and 305 correspond to the claimed third layer when integrated in a device corresponding to the combined teachings of Smeeton and Northrup).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smeeton with the teachings of Northrup for the reasons provided above regarding claim 1.  

Regarding claim 11, Smeeton discloses, "Wherein the concave convex stripe structure is a stripe-shape pattern at regular intervals" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  "[The concave convex stripe structure] is a concave-convex pattern with a pitch" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  
The combination of Smeeton and Northrup does not explicitly disclose, "[The concave convex stripe structure] includes a first region α having an n-type AlGaN layer and a second region β having an n-type InGaN layer."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the levels of indium and aluminum in the average surface lattice parameter (ASLP) layer within the ranges suggested in p. [0098] of Smeeton such that different ASLP regions have different material compositions as suggested by p. [0102] in which the different compositions of the different ASLP regions read on the noted compositions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Smeeton discloses, "Wherein the concave convex stripe structure is a stripe-shape pattern at regular intervals" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  "[The concave convex stripe structure] is a concave-convex pattern with a pitch" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  
The combination of Smeeton and Northrup does not explicitly disclose, "[The concave convex stripe structure] includes a first region α having an n-type AlGaN layer and a second region β having an n-type InGaN layer."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the levels of indium and aluminum in the average surface lattice parameter (ASLP) layer within the ranges suggested in p. [0098] of Smeeton such that different ASLP regions have different material compositions as suggested by p. [0102] in which the different compositions of the different ASLP regions read on the noted compositions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828